                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA


v.                                         CRIMINAL NO. 2:18-00034

PHYLLIS DOTY

                     MEMORANDUM OPINION AND ORDER

     Before the court are a number of pretrial motions all heard

at the third pretrial motions hearing on August 27, 2018.

     I.     COURT’S FINDINGS AT SECOND PRETRIAL MOTIONS HEARING

     For the reasons placed on the record at the hearing, the

court hereby ORDERED:

     1)     Pursuant to Rule 104 of the Federal Rules of Evidence,
          Doty filed a motion requesting the court decide whether
          she could offer evidence of the rental value of the items
          purchased by the Logan County Board of Education (LCBOE),
          purposed for the wedding of Doty’s son. See ECF No. 69.
          The court determined that the rental value of these items
          was not the appropriate monetary measurement. This
          valuation sidesteps the allegations of the indictment:
          “that [Doty] purchased these items [using LCBOE money],
          and she purchased them for her benefit.” ECF No. 83 at
          p.3. Therefore, but for Doty’s purchases for her son’s
          wedding, these items would never have been purchased in
          the first place, and evidence of the items’ rental value
          is inappropriate towards determining the value of the
          property at issue. Accordingly, Doty’s motion was
          GRANTED insofar as she requested a decision from the
          court.

     2)     Doty’s Motion to Dismiss Counts 1, 2, 3, 6, 7, and 8 on
          Grounds of Multiplicity was DENIED. ECF No. 76. While
     the government charges Doty with multiple counts arising
     from the same alleged fraud, each count requires “an
     additional fact which the other does not.” United States
     v. Blockberger, 284 U.S. 299 (1932); see also United
     States v. Tartaglione, 228 F. Supp. 3d 455, 463 (E.D. Pa.
     2017) (indictment charging Theft from Program Receiving
     Federal Funds in violation of 18 U.S.C. § 666(a)(1)(A),
     mail fraud in violation of 18 U.S.C. § 1341, and wire
     fraud in violation of 18 U.S.C. § 1343 passes Blockburger
     test and was not multiplicitous); United States v.
     Williams, 527 F.3d 1235, 1241 (11th Cir. 2008) (“Because
     §§ 1343 [wire fraud] and 666 [Theft from Program
     Receiving Federal Funds] each requires proof of an
     element not required by the other, [defendant’s]
     convictions for both crimes satisfy the Blockburger
     test); United States v. Hines, 541 F.3d 833, 837 (8th
     Cir. 2008) (§ 666 “may be charged in multiple counts so
     long as the $5,000 requirement is met in each one-year
     time period.”).

3)     Defendant’s Motion to Dismiss Counts 4 and 5 on the
     Basis of Duplicity was DENIED. ECF No. 78. Courts have
     unanimously agreed § 666(a)(1)(A) allows for the
     aggregation of thefts as charged within a single scheme.
     See United States v. Webb, 691 F. Supp. 1164, 1168 (N.D.
     Ill. 1988); United States v. Valentine, 63 F.3d 459, 466
     (6th Cir. 1995) (“There is ample support for allowing the
     government to aggregate several acts to establish the
     $5,000 threshold required for prosecution where the
     multiple conversions are part of a single scheme.”); e.g.
     United States v. Sanderson, 966 F.2d 184 (6th Cir. 1992)
     (concluding that “when one steals paint and supplies and
     then orders employees to use such materials in private
     contract work, both actions will be considered components
     of the larger, single fraudulent act of theft from the
     local government”), followed by United States v. Miller,
     200 F. Supp. 2d 616, 619 (S.D.W. Va. 2002) (Haden, J.).
     Doty also argues that each of her alleged thefts are not
     part of a scheme but rather individual and discrete petit
     larcenies. However, a determination of whether Doty’s
     acts constitute a single scheme or individual acts is a

                             2
     question of fact properly presented to a jury. See
     United States v. Kamalu, 298 F. App'x 251, 254 (4th Cir.
     2008) (“[T]wo or more acts, each of which would
     constitute an offense standing alone and which therefore
     could be charged as separate counts of an indictment, may
     instead be charged in a single count if those acts could
     be characterized as part of a single, continuing scheme.”
     (quoting United States v. Shorter, 809 F.2d 54, 56 (D.C.
     Cir. 1987)).

4)     Doty’s Motion to Dismiss Counts 3, 4, 7, and 8 and
     Forfeiture Claim on Grounds of Prosecutorial
     Vindictiveness was DENIED. ECF No. 81. The court
     granted a motion to dismiss two counts of the original
     indictment alleging violations of 18 U.S.C. 666(a)(1)(A)
     for failure to state a claim. See ECF Nos. 38, 45.
     Thereafter, the government obtained a Superseding and
     Second Superseding Indictment. ECF Nos. 41, 63. These
     superseding indictments resurrected the previously
     dismissed § 666 claims (Counts Four and Five) and added a
     wire fraud count (Count Three), mail fraud count (Count
     Seven), aggravated identity theft count (Count Eight),
     and forfeiture claim. Defense counsel argues that this
     “upping the ante” equates to at least the presumption of
     vindictiveness. The court disagrees. The Supreme Court
     and Fourth Circuit Court of Appeals have never held the
     pretrial decisions of the prosecution may rise to the
     level of prosecutorial vindictiveness. United States v.
     Goodwin, 457 U.S. 368, 368 (1982) (“A prosecutor should
     remain free before trial to exercise his discretion to
     determine the extent of the societal interest in the
     prosecution.”); see also United States v. Wilson, 262
     F.3d at 314-15 (4th Cir. 2001). Mindful of the
     presumption of regularity and wide latitude offered to
     the prosecution during the pre-trial process, the court
     failed to find even a presumption of vindictiveness in
     the actions of the prosecution. See Bordenkircher v.
     Hayes, 434 U.S. 357, 364 (1978) (“In our system, so long
     as the prosecutor has probable cause to believe that the
     accused committed an offense defined by statute, the
     decision whether or not to prosecute, and what charge to

                             3
                      file or bring before a grand jury, generally rests
                      entirely in his [or her] discretion.”).1

              5)        United States’ Motion to Exclude Improper Expert
                      Testimony was GRANTED in part and DENIED in part. ECF
                      No. 84. The court prohibited Greg Harkins from
                      testifying about the rental value of the wedding
                      decorations, see supra, but allowed Timothy Ray Pell to
                      testify regarding his expertise in forensic analysis and
                      digital extraction if he could be properly qualified to
                      do so.2

              6)        United States’ Motion in Limine to Exclude Evidence of
                      Subsequent Use of Wedding Decorations and Supplies was
                      DEFERRED at the pretrial motions hearing, but ultimately
                      DENIED at trial. ECF No. 85.

              7)        United States’ Motion to Exclude Evidence of Affair was
                      DEFERRED until trial.3 ECF No. 86.

              8)        Doty’s Motion for Hearing Regarding Grand Jury Matter
                      was GRANTED to the extent that the court held a hearing
                      on the matter. ECF No. 87. After inquiring from the
                      government concerning a statement by a grand juror when
                      the original indictment was obtained, the court
                      determined that there did not exist a particularized need
                      which warranted delving deeper into the veracity of the
                      grand jury proceedings and upending “our grand jury
                      system [which] depends upon the secrecy of grand jury

                                                            
1  Defendant’s motion and memorandum in support of its motion are
titled “Motion to Seal.” See ECF No. 81 (“Motion to Seal Motion
to Dismiss . . .”); ECF No. 82 (“Motion to Seal Memorandum in
Support . . . “). While the court did not hear arguments on
this issue, the court fails to find that the motion and
memorandum themselves necessitate sealing as defined within the
requirements of Local Rule of Procedure 26.4. Nevertheless, the
court DIRECTS the Clerk of this court to SEAL the Grand Jury
transcript which defendant attached as an exhibit. ECF No. 81-
1.
2 Mr. Pell was not called as a witness at trial.  Accordingly,
the motion is DENIED in part as moot.
3 Neither party attempted to introduce evidence of an affair

during trial.
                                                               4
                      proceedings.” Douglas Oil Co. v. Petrol Stops Nw., 441
                      U.S. 211, 218 (1979). This was especially true because
                      any taint in the original indictment was cured through
                      obtaining two superseding indictments in this action.
                      See United States v. Moussaoui, 483 F.3d 220, 235 (4th
                      Cir. 2007) (requiring a showing of particularized need
                      which necessitates unveiling grand jury materials and
                      also overwhelming the continued need for secrecy in the
                      grand jury process). The court also DENIED the parties
                      motions to seal this issue. See ECF Nos. 86, 87,4 122.

              9)        Doty’s Motion for Reconsideration of Doty’s Motion to
                      Strike Surplusage from Indictment was DENIED. ECF No.
                      94.

              10) Doty’s Motion to Exclude Any Evidence that Defendant
                 Doty Needed Permission to Order Items and Exclude Any
                 Evidence that “The School Did Not Want or Need These
                 Items When They Were Purchased” was DEFERRED until trial.
                 ECF No. 96.

              11) United States’ Motion to Preclude Improper Character
                 Evidence was DENIED as moot. ECF No. 100.

              12) United States’ Motion to Exclude Arguments and
                 Evidence that Would Invite Jury Nullification was DENIED
                 as moot. ECF No. 102.

              13) Doty’s Motion to Dismiss Counts 5-8 of the Superseding
                 Indictment for Failure to State an Offense was DENIED.
                 ECF No. 103. Defendant argues that the government is
                 unable to prove that Doty acted “otherwise without
                 authority” under U.S.C. § 666(a)(1)(A) because (1) Doty
                 never converted the wedding purchases; and (2) as
                 superintendent, Doty acted within her purchasing
                 authority under West Virginia Code §§ 5A-3-10; 18-4-10.
                 Disregarding that this argument is grounded in fact which
                 does not warrant dismissal under Federal Criminal Rule of
                 Procedure 12(b)(3)(B), see United States v. Thomas, 367
                 F.3d 194, 197 (4th Cir. 2004); see also United States v.
                                                            
4 Defendant’s motion and memorandum to seal was stylistically
formatted the same as explained supra, footnote. 1.
                                                               5
       Hooker, 841 F.2d 1225, 1227–28 (4th Cir. 1988) (en banc),
       defendant’s argument circumvents the statutory language
       of §666(a)(1)(A) which broadly punishes a defendant who
       “embezzles, steals, obtains by fraud, or otherwise
       without authority knowingly converts to the use of any
       person other than the rightful owner or intentionally
       misapplies, property. . . .” (emphasis added). The
       government charged Count Five of the Second Superseding
       Indictment in the conjunctive, United States v.
       Montgomery, 262 F.3d. at 242 (4th Cir. 2004), and in
       doing so, properly charges Doty with a violation of §
       666(a)(1)(A). Moreover, Doty’s arguments for dismissal
       of Counts Six through Eight are rooted in dismissing
       Count Five, because all four counts flow from the same
       wedding purchases. As explained above, each count passes
       the Blockburger test and stands alone as a separate
       violation of the law.

     14) Doty’s Motion to Exclude Government’s Use of Summary
        Chart was DEFERRED until trial to allow the court to
        examine the proposed summary chart. ECF No. 114.

                II.   DISMISSING DEFERRED MOTIONS

     Since the trial in this matter concluded on August 31,

2018, the court DENIES as moot all motions upon which the court

deferred judgment until trial.    See ECF Nos. 96, 114.

                         III. CONCLUSION

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States

Marshal for the Southern District of West Virginia and the

Probation Office of this Court.




                                  6
IT IS SO ORDERED this 7th day of January, 2019.

                      ENTER:


                      David A. Faber
                      Senior United States District Judge




                        7
